Citation Nr: 0704500	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-16 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to March 6, 2003 for 
the grant of entitlement a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel
INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The claim on appeal was initially denied by the Board in a 
March 2005 decision.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and, in September 2006, the veteran's representative 
and the Secretary of Veterans Appeals (Secretary) filed a 
Joint Motion for Remand.  This motion was granted in a Court 
order during the same month, and the case is again before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the September 2006 Joint Motion for Remand, the veteran's 
representative and the Secretary cited to the fact that the 
Board had adjudicated the claim on appeal despite the absence 
of a current and comprehensive VA examination.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c)(4) (2006) (VA's duty to assist with the 
development of a claim includes providing a veteran with a VA 
examination when "necessary" to adjudicate the claim).  
Action to afford the veteran an examination will need to 
occur at the agency of original jurisdiction (here, the RO) 
level.



The Board also notes that, to date, the veteran has not been 
furnished with a letter setting forth the relative duties of 
VA and himself in the development of a claim for an earlier 
effective date for the grant of TDIU.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  This should also be accomplished 
at the RO level.   

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim for an earlier effective date for 
the grant of TDIU.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should be allowed a 
reasonable amount of time to respond, and 
the RO must accomplish all indicated 
actions (e.g., obtaining VA or private 
medical records) warranted by the 
veteran's response, as appropriate.

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
duration of his unemployability status.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to initially 
provide an opinion as to the approximate 
date when the veteran was rendered unable 
to secure or follow a substantially 
gainful occupation solely on account of 
his service-connected dysthymic disorder 
and residuals of a right wrist fracture.  

The examiner is also requested to offer a 
separate opinion as to whether the 
veteran's service-connected residuals of 
a right wrist fracture, in and of itself, 
rendered him unable to secure or follow a 
substantially gainful occupation prior to 
March 6, 2003.  

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

3.  After completion of the above 
development, the veteran's claim of 
entitlement to an effective date prior to 
March 6, 2003 for the grant of TDIU 
should be readjudicated.  

If the determination remains less than 
fully favorable to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



